Title: George Washington to Alexander Hamilton, Thomas Jefferson, and Henry Knox, 12 June 1793
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry



[Philadelphia] June 12th. 1793.
Gentlemen,

As you are about to meet on other business, it is my desire, that you would take the enclosed application into consideration. It is not my wish, on one hand, to throw unnecessary obstacles in the way of gratifying the wishes of the applicants. On the other, it is incumbent on me to proceed with regularity. Would not the granting a Patent then, which I believe is always the concluding Act and predicated upon the Survey (as a necessary document) have too much the appearance of placing the Cart before the horse? And does not the Law enjoin something on the Attorney General of the U. States previous to the Signature of the President? What can be done with propriety I am willing to do. More I ought not to do.

Go: Washington
To the Secretaries of State Treasury & War.

